Citation Nr: 0321800	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  98-17 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for postoperative 
residuals of benign prostatic hypertrophy, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) evaluation for 
allergic rhinitis. 

4.  Entitlement to an increased (compensable) evaluation for 
thrombophlebitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On September 25, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request all treatment and 
hospitalization records from USAF 
Hospital, Davis-Monthan Air Force Base, 
Arizona; and from R. W. Bliss Army 
Hospital, Ft. Huachuca, Arizona, to 
specifically include records pertaining 
to treatment provided by Reuben G. 
Wagelie, M.D., of the Bliss Allergy 
Clinic.  

2.  After completion of the foregoing, 
schedule the veteran for cardiovascular, 
otolaryngological, and genitourinary 
examinations.  All necessary studies and 
tests should be conducted.  The claims 
folder must be available to and reviewed 
by the examiners prior to the 
examinations.  

(a) The cardiologist should offer an 
opinion on the nature and extent of the 
appellant's hypertension and 
thrombophlebitis.  In so doing the 
examiner must:1) assess the appellant's 
predominant blood pressure, as well as 
the nature and extent of any disabling 
symptoms secondary to hypertension.  2) 
Assess the nature and extent of any other 
cardiac or vascular diseases.  

With respect to thrombophlebitis the 
examiner should determine whether the 
disorder affects both legs; offer comment 
as to whether edema is present or absent, 
and if so quantify its frequency; and 
comment on the presence or absence of 
stasis pigmentation eczema and/or 
ulceration.  Finally, the examiner should 
note whether any edema is relieved by 
elevation of an extremity.  

(b) The otolaryngologist should offer an 
opinion on the nature and extent of the 
allergic rhinitis.  In so doing the 
examiner must: 1) Determine whether the 
veteran is currently experiencing a flare 
of allergic rhinitis; 2) If not, he 
should be afforded the opportunity to 
reschedule the examination for a period 
of seasonal increased severity.  Upon 
examination, the examiner should state 
the extent of obstruction of nasal 
passage on each side, and note the nature 
and extent of any pain or disability 
associated with the veteran's allergic 
rhinitis.  

(c) The urologist should offer an opinion 
on the nature and extent of the 
appellant's benign prostatic hypertrophy, 
status post transurethral resection.  In 
so doing the examiner must address the 
frequency of urination both during the 
day and at night, the frequency of any 
obstructed voiding and its severity, the 
frequency and extent of any incontinence 
or stress incontinence, the need for 
wearing absorbent materials and the 
frequency of any changes, the extent and 
frequency of any urinary tract infections 
requiring drainage and/or frequent 
hospitalization, the frequency of any 
required dilatation, and the frequency of 
any required intensive management.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





